EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF2002 (18 U.S.C. SECTION1350) In connection with the Quarterly Report of Shuffle Master,Inc. (the “Company”) on Form10-Q for the period ended July 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael Gavin Isaacs, Chief Executive Officer, certify, pursuant to section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. section1350), that to the best of my knowledge: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 31, 2011 /s/ MICHAEL GAVIN ISAACS Michael Gavin Isaacs Chief Executive Officer
